Exhibit 10.475

 

 

Henry Towne Center

 

Loan No. 50-2753516

 

PROMISSORY NOTE

 

$36,000,000.00

 

January 8, 2003

 

 

FOR VALUE RECEIVED, the undersigned, HENRY TOWN CENTER, LLC, a Georgia limited
liability company, ALPHA SEVEN, LLC, a Delaware limited liability company,
ELLISTON HENRY TOWN CENTER, LLC, a Delaware limited liability company, OWEN
HENRY TOWN CENTER, LLC, a Delaware limited liability company, DSCONGDONA, LLC, a
Delaware limited liability company, JWCONGDONA, LLC, a Delaware limited
liability company, KCVANSTORYA, LLC, a Delaware limited liability company,
ALCONGDONA, LLC, a Delaware limited liability company, SCTERRYA, LLC, a Delaware
limited liability company, JRCONGDON,JR.A, LLC, a Delaware limited liability
company, SPENCE HENRY TOWN CENTER, LLC, a Delaware limited liability company,
JAY HENRY TOWN CENTER, LLC, a Delaware limited liability company (together,
jointly and severally, “Maker”), having an address at 823 North Elm Street,
Suite 200, Greensboro, North Carolina 27401, promises to pay to the order of
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association (“Payee”),
at the office of Payee at One Wachovia Center, 301 South College Street, TW-16,
Charlotte, North Carolina 28288-0166, or at such other place as Payee may
designate to Maker in writing from time to time, the principal sum of THIRTY-SIX
MILLION AND NO/100 DOLLARS ($36,000,000.00), together with interest on so much
thereof as is from time to time outstanding and unpaid, from the date of the
advance of the principal evidenced hereby, at the rate of five and forty-two one
hundredths percent (5.42%) per annum (the “Note Rate”), together with all other
amounts due hereunder or under the other Loan Documents (as defined herein), in
lawful money of the United States of America, which shall at the time of payment
be legal tender in payment of all debts and dues, public and private.

 

ARTICLE I - TERMS AND CONDITIONS

 

1.1           Computation of Interest. Interest shall be computed hereunder
based on a 360-day year and based on the actual number of days elapsed for any
period in which interest is being calculated. The first interest accrual period
hereunder shall commence on and include the date that principal is advanced
hereunder and shall end on and include the next tenth (10th) day of a calendar
month, unless principal is advanced on the tenth (10th) day of a month, in which
case the first interest accrual period shall consist of only such tenth (10th)
day. Each interest accrual period thereafter shall commence on the eleventh
(11th) day of each calendar month during the term of this Note and shall end on
and include the tenth (10th) day of the next occurring calendar month.

 

--------------------------------------------------------------------------------


 

1.2           Payment of Principal and Interest. Payments in federal funds
immediately available at the place designated for payment received by Payee
prior to 2:00 p.m. local time on a day on which Payee is open for business at
said place of payment shall be credited prior to close of business, while other
payments, at the option of Payee, may not be credited until immediately
available to Payee in federal funds at the place designated for payment prior to
2:00 p.m. local time on a day on which Payee is open for business. Interest only
shall be payable in consecutive monthly installments as set forth on Schedule A
attached hereto, beginning on the eleventh (11th) day of the first full calendar
month following the date of this Note (the “First Payment Date”), and continuing
on the eleventh (11th) day of each and every calendar month thereafter through
and including July 11, 2004. Thereafter, principal and interest shall be payable
in consecutive monthly installments of $202,600.76 each, beginning on August 11,
2004 (each, a “Payment Date”), and continuing on the eleventh day of each and
every calendar month thereafter through and-including December 11, 2012. On
January 11, 2013 (the “Maturity Date”), the entire outstanding principal balance
hereof, together with all accrued but unpaid interest thereon, shall be due and
payable in full.

 

Maker hereby authorizes Payee to use its automated loan payment service pursuant
to which on each Payment Date Maker shall have its monthly payments of principal
and interest payments together with any other sums then due to Payee
automatically drawn by Payee or its servicer in accordance with that certain
Auto-Draft Request Form by and between Maker and Payee executed in connection
with the Loan.

 

In the event that, on any Payment Date, there are insufficient funds in such
account for sums due to Payee, then Payee shall be permitted to withdraw sums
from such account on any day thereafter until such time as all payments due to
Payee have been drawn from such account; provided, however, the foregoing shall
in no event limit or otherwise modify Maker’s obligations to make payments of
principal and interest and other sums due hereunder or under any other Loan
Document.

 

1.3          Application of Payments. So long as no Event of Default (as
hereinafter defined) exists hereunder or under any other Loan Document, each
such monthly installment shall be applied first, to any amounts hereafter
advanced by Payee hereunder or under any other Loan Document, second, to any
late fees and other amounts payable to Payee, third, to the payment of accrued
interest and last to reduction of principal.

 

1.4        Payment of “Short Interest”. If the advance of the principal amount
evidenced by this Note is made on a date on or after the first (1st) day of a
calendar month and prior to the eleventh (11th) day of a calendar month, Maker
shall pay to Payee contemporaneously with the execution hereof interest at the
Note Rate for a period from the date hereof through and including the tenth
(10th) of this calendar month. If the advance of the principal amount evidenced
by this Note is made on a date after the eleventh (11th) day of a calendar month
and prior to or on the last day of a calendar month, Maker shall pay to Payee
contemporaneously with the execution hereof interest at the Note Rate for a
period from the date hereof through and including the tenth (10th) of the
immediately succeeding calendar month.

 

2

--------------------------------------------------------------------------------


 

1.5           Prepayment; Defeasance.

 

(a)       This Note may not be prepaid, in whole or in part (except as otherwise
specifically provided herein), at any time. In the event that Maker wishes to
have the Security Property (as hereinafter defined) released from the lien of
the Security Instrument (as hereinafter defined), Maker’s sale option shall be a
Defeasance (as hereinafter defined) upon satisfaction of the terms and
conditions set forth in Section l.5(d) hereof. This Note may be prepaid in whole
but not in part without premium or penalty on either of the three (3) Payment
Dates occurring immediately prior to the Maturity Date provided (i) written
notice of such prepayment is received by Payee not more than ninety (90) days
and not less than thirty (30) days prior to the date of such prepayment, and
(ii) such prepayment is accompanied by all interest accrued hereunder through
and including the date of such prepayment and all other sums due hereunder or
under the other Loan Documents. If, upon any such permitted prepayment on either
of the three (3) Payment Dates occurring immediately prior to the Maturity Date,
the aforesaid prior written notice has not been timely received by Payee, there
shall be due a prepayment fee equal to, an amount equal to the lesser of (i)
thirty (30) days’ interest computed at the Note Rate on the outstanding
principal balance of this Note so prepaid and (ii) interest computed at the Note
Rate on the outstanding principal balance of this Note so prepaid that would
have been payable for the period from, and including, the date of prepayment
through the Maturity Date of this Note as though such prepayment had not
occurred.

 

(b)      If, prior to the third (3rd) anniversary of the First Payment Date (the
“Lockout Expiration Date”), the indebtedness evidenced by this Note shall have
been declared due and payable by Payee pursuant to Article II hereof or the
provisions of any other Loan Document due to a default by Maker, then, in
addition to the indebtedness evidenced by this Note being immediately due and
payable, there shall also then be immediately due and payable a sum equal to the
interest which would have accrued on the principal balance of this Note at the
Note Rate from the date of such acceleration to the Lock-out Expiration Date,
together with a prepayment fee in an amount equal to the Yield Maintenance
Premium (as hereinafter defined) based on the entire indebtedness on the date of
such acceleration. If such acceleration is on or following the Lock-out
Expiration Date, the Yield Maintenance Premium shall also then be immediately
due and payable as though Maker were prepaying the entire indebtedness on the
date of such acceleration. In addition to the amounts described in the two
preceding sentences, in the event of any such acceleration or tender of payment
of such indebtedness occurs or is made on or prior to the first (1st)
anniversary of the date of this Note, there shall also then be immediately due
and payable an additional prepayment fee of three percent (3%) of the principal
balance of this Note. The term “Yield Maintenance Premium” shall mean an amount
equal to the greater of (A) two percent (2.0%) of (the principal amount being
prepaid, and (B) the present value of a series of payments each equal to the
Payment Differential (as hereinafter defined) and payable on each Payment Date
over the remaining original term of this Note and on the Maturity Date,
discounted at the Reinvestment Yield (as hereinafter defined) for the number of
months remaining as of the date of such

 

3

--------------------------------------------------------------------------------


 

prepayment to each such Payment Date and the Maturity Date. The term “Payment
Differential” shall mean an amount equal to (i) the Note Rate less the
Reinvestment Yield, divided by (ii) twelve (12) and multiplied by (iii) the
principal sum outstanding under this Note after application of the constant
monthly payment due under this Note on the date of such prepayment, provided
that the Payment Differential shall in no event be less than zero. The term
“Reinvestment Yield” shall mean an amount equal to the lesser of (i) the yield
on the U.S. Treasury issue (primary issue) with a maturity date closest to the
Maturity Date, or (ii) the yield on the U.S. Treasury issue (primary issue) with
a term equal to the remaining average life of the indebtedness evidenced by this
Note, with each such yield being based on the bid price for such issue as
published in the Wall Street Journal on the date that is fourteen (14) days
prior to the date of such prepayment set forth in the notice of prepayment (or,
if such bid price is not published on that date, the next preceding date on
which such bid price is so published) and converted to a monthly compounded
nominal yield. In the event that any prepayment fee is due hereunder, Payee
shall deliver to Maker a statement setting forth the amount and determination of
the prepayment fee, and, provided that Payee shall have in good faith applied
the formula described above, Maker shall not have the right to challenge the
calculation or the method of calculation set forth in any such statement in the
absence of manifest error, which calculation may be made by Payee on any day
during the fifteen (15) day period preceding the date of such prepayment. Payee
shall not be obligated or required to have actually reinvested the prepaid
principal balance at the Reinvestment Yield or otherwise as a condition to
receiving the prepayment fee.

 

(c)           Partial prepayments of this Note shall not be permitted, except
for partial prepayments resulting from Payee’s election to apply insurance or
condemnation proceeds to reduce the outstanding principal balance of this Note
as provided in the Security Instrument, in which event no prepayment fee or
premium shall be due unless, at the time of either Payee’s receipt of such
proceeds or the application of such proceeds to the outstanding principal
balance of this Note, an Event of Default, or an event which, with notice or the
passage of time, or both, would constitute an Event of Default, shall have
occurred, which default or Event of Default is unrelated to the applicable
casualty or condemnation, in which event the applicable prepayment fee or
premium shall be due and payable based upon the amount of the prepayment. No
notice of prepayment shall be required under the circumstances specified in the
preceding sentence. No principal amount repaid may be reborrowed. Any such
partial prepayments of principal shall be applied to the unpaid principal
balance evidenced hereby but such application shall not reduce the amount of the
fixed monthly installments required to be paid pursuant to Section 1.2 above.
Except as otherwise expressly provided in Section 1.5(a) above, the prepayment
fees provided above shall be due, to the extent permitted by applicable law,
under any and all circumstances where all or any portion of this Note is paid
prior to the Maturity Date, whether such prepayment is voluntary or involuntary,
including, without limitation, if such prepayment results from Payee’s exercise
of its rights upon Maker’s default and acceleration of the Maturity Date of this
Note (irrespective of whether foreclosure proceedings have been commenced), and
shall be in addition to any other sums due hereunder or under any of the other
Loan Documents. No tender of a prepayment of this Note with respect to which a
prepayment fee is due shall be effective unless such prepayment is accompanied
by the applicable prepayment fee.

 

4

--------------------------------------------------------------------------------


 

(d)           (i)            On any Payment Date on or after the later to occur
of (x) the Lockout Expiration Date, and (y) the day immediately following the
date which is two (2) years after the “startup day,” within the meaning of
Section 860G(a) (9) of the Internal Revenue Code of 1986, as amended from time
to time or any successor statue (the “Code”), of a “real estate mortgage
investment conduit,” within the meaning of Section 860D of the Code (a “REMIC
Trust”), that holds this Note, and provided no Event of Default has occurred
hereunder or under any of the other Loan Documents, at Maker’s option, Payee
shall cause the release of the Security Property from the lien of the Security
Instrument and the other Loan Documents (a “Defeasance”) upon the satisfaction
of the following conditions:

 

(A)          Maker shall give not more than ninety (90) days’ or less than sixty
(60) days’ prior written notice to Payee specifying the date Maker intends for
the Defeasance to be consummated (the “Release Date”), which date shall be a
Payment Date.

 

(B)           All accrued and unpaid interest and all other sums due under this
Note and under the other Loan Documents up to and including the Release Date
shall be paid in full on or prior to the Release Date.

 

(C)           Maker shall deliver to Payee on or prior to the Release Date:

 

(1)      a sum of money in immediately available funds (the “Defeasance
Deposit”) equal to the outstanding principal balance of this Note plus an
amount, if any, which together with the outstanding principal balance of this
Note, shall be sufficient to enable Payee to purchase, through means and sources
customarily employed and available to Payee, for the account of Maker, direct,
non-callable obligations of the United States of America that provide for
payments prior, but as close as possible, to all successive monthly Payment
Dates occurring after the Release Date and to the Maturity Date, with each such
payment being equal to or greater than the amount of the corresponding
installment of principal and/or interest required to be paid under this Note
(including, but not limited to, all amounts due on the Maturity Date) for the
balance of the term hereof (the “Defeasance Collateral”), each of which shall be
duly endorsed by the holder thereof as directed by Payee or accompanied by a
written instrument of transfer in form and substance satisfactory to Payee in
its sole discretion (including, without limitation, such instruments as may be
required by the depository institution holding such securities or the issuer
thereof, as the case may be, to effectuate book-entry transfers and pledges
through the book-entry facilities of such institution) in order to perfect upon
the delivery of the Defeasance Security Agreement (as hereinafter defined) the
first priority security interest in the Defeasance Collateral in favor of Payee
in conformity with all applicable state and federal laws governing granting of
such security interests;

 

(2)      a pledge and security agreement, in form and substance satisfactory to
a prudent lender, creating a first priority security interest in favor of Payee
in the Defeasance Collateral (the “Defeasance Security Agreement”), which shall

 

5

--------------------------------------------------------------------------------


 

provide, among other things, that any excess received by Payee from the
Defeasance Collateral over the amounts payable by Maker hereunder shall be
refunded to Maker promptly after each monthly Payment Date;

 

(3)     a certificate of Maker certifying that all of the requirements set forth
in this subsection 1.5(d)(i) have been satisfied;

 

(4)     one or more opinions of counsel for Maker in form and substance and
delivered by counsel which would be satisfactory to a prudent lender stating,
among other things, that (i) Payee has a perfected first priority security
interest in the Defeasance Collateral and that the Defeasance Security Agreement
is enforceable against Maker in accordance with its terms, (ii) in the event of
a bankruptcy proceeding or similar occurrence with respect to Maker, none of the
Defeasance Collateral nor any proceeds thereof will be property of Maker’s
estate under Section 541 of the U.S. Bankruptcy Code or any similar statute and
the grant of security interest therein to Payee shall not constitute an
avoidable preference under Section 547 of the U.S. Bankruptcy Code or applicable
state law, (iii) the release of the lien of the Security Instrument and the
pledge of Defeasance Collateral will not directly or indirectly result in or
cause any REMIC Trust that then holds this Note to fail to maintain its status
as a REMIC Trust and (iv) the defeasance will not cause any REMIC Trust to be an
“investment company” under the Investment Company Act of 1940;

 

(5)     evidence in writing from the applicable rating agencies to the effect
that the collateral substitution will not result in a downgrading, withdrawal or
qualification of the respective ratings in effect immediately prior to such
defeasance event for any securities issued in connection with the securitization
which are then outstanding;

 

(6)     a certificate in form and scope acceptable to Payee in its sole
discretion from an acceptable accountant certifying that the Defeasance
Collateral will generate amounts sufficient to make all payments of principal
and interest due under this Note (including the scheduled outstanding principal
balance of the Loan due on the Maturity Date);

 

(7)      Maker and any guarantor or indemnitor of Maker’s obligations under the
Loan Documents for which Maker has personal liability executes and delivers to
Payee such documents and agreements as Payee shall reasonably require to
evidence and effectuate the ratification of such personal liability and guaranty
or indemnity, respectively;

 

(8)      such other certificates, documents or instruments as Payee may
reasonably require; and

 

(9)      payment of all fees, costs, expenses and charges incurred by Payee in
connection with the Defeasance of the Security Property and the purchase of the
Defeasance Collateral, including, without limitation, all legal fees and costs

 

6

--------------------------------------------------------------------------------


 

and expenses incurred by Payee or its agents in connection with release of the
Security Property, review of the proposed Defeasance Collateral and preparation
of the Defeasance Security Agreement and related documentation, any revenue,
documentary, stamp, intangible or other taxes, charges or fees due in connection
with transfer of the Note, assumption of the Note, or substitution of collateral
for the Security Property shall be paid on or before the Release Date. Without
limiting Maker’s obligations with respect thereto, Payee shall be entitled to
deduct all such fees, costs, expenses and charges from the Defeasance Deposit to
the extent of any portion of the Defeasance Deposit which exceeds the amount
necessary to purchase the Defeasance Collateral.

 

(D)          In connection with the Defeasance Deposit, Maker hereby authorizes
and directs Payee using the means and sources customarily employed and available
to Payee to use the Defeasance Deposit to purchase for the account of Maker the
Defeasance Collateral. Furthermore, the Defeasance Collateral shall be arranged
such that payments received from such Defeasance Collateral shall be paid
directly to Payee to be applied on account of the indebtedness of this Note. Any
part of the Defeasance Deposit in excess of the amount necessary to purchase the
Defeasance Collateral and to pay the other and related costs Maker is obligated
to pay under this Section 1.5 shall be refunded to Maker.

 

(ii)           Upon compliance with the requirements of subsection l.5(d)(i),
the Security Property shall be released from the lien of the Security Instrument
and the other Loan Documents, and the Defeasance Collateral shall constitute
collateral which shall secure this Note and all other obligations under the Loan
Documents. Payee will, at Maker’s expense, execute and deliver any agreements
reasonably requested by Maker to release the lien of the Security Instrument
from the Security Property.

 

(iii)          Upon the release of the Security Property in accordance with this
Section 1.5(d), Maker shall assign all its obligations and rights under this
Note, together with the pledged Defeasance Collateral, to a newly created
successor entity which complies, with the terms of Section 1.33 of the Security
Instrument designated by Maker and approved by Payee in its sole discretion.
Such successor entity shall execute an assumption agreement in form and
substance satisfactory to Payee in its sole discretion pursuant to which it
shall assume Maker’s obligations under this Note and the Defeasance Security
Agreement. As conditions to such assignment and assumption, Maker shall (x)
deliver to Payee an opinion of counsel in form and substance satisfactory to a
prudent lender and delivered by counsel satisfactory to a prudent lender
stating, among other things, that such assumption agreement is enforceable
against Maker and such successor entity in accordance with its terms and that
this Note and the Defeasance Security Agreement as so assumed, are enforceable
against such successor entity in accordance with their respective terms, and (y)
pay all costs and expenses (including, but not limited to, legal fees) incurred
by Payee or its agents in connection with such assignment and assumption
(including, without limitation, the review of the proposed transferee and the
preparation of the assumption agreement and related documentation). Upon such
assumption, Maker shall be relieved of its obligations hereunder, under the
other Loan Documents other than as specified in Section 1.5(d)(i)(C)(7) above
and under the Defeasance Security Agreement.

 

7

--------------------------------------------------------------------------------


 

1.6           Security. The indebtedness evidenced by this Note and the
obligations created hereby are secured by, among other things, that certain Deed
to Secure Debt and Security Agreement (the “Security Instrument”) from Maker for
the benefit of Payee, dated of even date herewith, covering property located in
Henry County, Georgia. The Security Instrument, together with this Note and all
other documents to or of which Payee is a party or beneficiary now or hereafter
evidencing, securing, guarantying, modifying or otherwise relating to the
indebtedness evidenced hereby, are herein referred to collectively as the “Loan
Documents”. All of the terms and provisions of the Loan Documents are
incorporated herein by reference. Some of the Loan Documents are to be filed for
record on or about the date hereof in the appropriate public records.

 

ARTICLE II - DEFAULT

 

2.1           Events of Default. It is hereby expressly agreed that should any
default occur in the payment of principal or interest as stipulated above and
such payment is not made on the date such payment is due, or should any other
default not cured within any applicable grace or notice period occur under any
other Loan Document, then an Event of Default (an “Event of Default”) shall
exist hereunder, and in such event the indebtedness evidenced hereby, including
all sums advanced or accrued hereunder or under any other Loan Document, and all
unpaid interest accrued thereon, shall, at the option of Payee and without
notice to Maker, at once become due and payable and may be collected forthwith,
whether or not there has been a prior demand for payment and regardless of the
stipulated date of maturity.

 

2.2           Late Charges. In the event that any payment is not received by
Payee on the date when due (subject to any applicable grace period), then, in
addition to any default interest payments due hereunder. Maker shall also pay to
Payee a late charge in an amount equal to five percent (5%) of the amount of
such overdue payment.

 

2.3           Default Interest Rate. So long as any Event of Default exists
hereunder, regardless of whether or not there has been an acceleration of the
indebtedness evidenced hereby, and at all times after maturity of the
indebtedness evidenced hereby (whether by acceleration or otherwise), interest
shall accrue on the outstanding principal balance of this Note, from the date
due until the date credited, at a rate per annum equal to four percent (4%) in
excess of the Note Rate, or, if such increased rate of interest may not be
collected under applicable law, then at the maximum rate of interest, if any,
which may be collected from Maker under applicable law (the “Default Interest
Rate”), and such default interest shall be immediately due and payable.

 

2.4           Maker’s Agreements. Maker acknowledges that it would be extremely
difficult or impracticable to determine Payee’s actual damages resulting from
any late payment or default, and such late charges and default interest are
reasonable estimates of those damages and do not constitute a penalty. The
remedies of Payee in this Note or in the Loan Documents, or at law or in equity,
shall be cumulative and concurrent, and may be pursued singly, successively or
together, in Payee’s discretion.

 

8

--------------------------------------------------------------------------------


 

2.5           Maker to Pay Costs. In the event that this Note, or any part
hereof, is collected by or through an attorney-at-law, Maker agrees to pay all
costs of collection, including, but not limited to, reasonable attorneys’ fees.

 

2.6           Exculpation. Notwithstanding anything in this Note or the Loan
Documents to the contrary, but subject to the qualifications hereinbelow set
forth, Payee agrees that:

 

(a)        Maker shall be liable upon the indebtedness evidenced hereby and for
the other obligations arising under the Loan Documents to the full extent (but
only to the extent) of the security therefor, the same being all properties
(whether real or personal), rights, estates and interests now or at any time
hereafter securing the payment of this Note and/or the other obligations of
Maker under the Loan Documents (collectively, the “Security Property”);

 

(b)        if a default occurs in the timely and proper payment of all or any
part of such indebtedness evidenced hereby or in the timely and proper
performance of the other obligations of Maker under the Loan Documents, any
judicial proceedings brought by Payee against Maker shall be limited to the
preservation, enforcement and foreclosure, or any thereof, of the liens,
security titles, estates, assignments, rights and security interests now or at
any time hereafter securing the payment of this Note and/or the other
obligations of Maker under the Loan Documents, and no attachment, execution or
other writ of process shall be sought, issued or levied upon any assets,
properties or funds of Maker other than the Security Property, except with
respect to the liability described below in this section; and

 

(c)        in the event of a foreclosure of such liens, security titles,
estates, assignments, rights or security interests securing the payment of this
Note and/or the other obligations of Maker under the Loan Documents, no judgment
for any deficiency upon the indebtedness evidenced hereby shall be sought or
obtained by Payee against Maker, except with respect to the liability described
below in this section; provided, however, that, notwithstanding the foregoing
provisions of this section, Maker shall be fully and personally liable and
subject to legal action (i) for proceeds paid under any insurance policies (or
paid as a result of any other claim or cause of action against any person or
entity) by reason of damage, loss or destruction to all or any portion of the
Security Property, to the full extent of such proceeds not previously delivered
to Payee, but which, under the terms of the Loan Documents, should have been
delivered to Payee, (ii) for proceeds or awards resulting from the condemnation
or other taking in lieu of condemnation of all or any portion of the Security
Property, to the full extent of such proceeds or awards not previously delivered
to Payee, but which, under the terms of the Loan Documents, should have been
delivered to Payee, (iii) for all tenant security deposits or other refundable
deposits paid to or held by Maker or any other person or entity in connection
with leases of all or any portion of the Security Property which are not applied
in accordance with the terms of the applicable lease or other agreement, (iv)
for rent and other payments received from tenants under leases of all or any
portion of the Security Property paid more than one (1) month in advance, (v)
for rents, issues, profits and revenues of all or any portion of the Security
Property received or applicable to a period after the

 

9

--------------------------------------------------------------------------------


 

occurrence of any Event of Default or any event which, with notice or the
passage of time, or both, would constitute an Event of Default, hereunder or
under the Loan Documents which are not either applied to the ordinary and
necessary expenses of owning and operating the Security Property or paid to
Payee, (vi) for waste committed on the Security Property, damage to the Security
Property as a result of the intentional misconduct or gross negligence of Maker
or any of its principals, officers, general partners or members, any guarantor,
any indemnitor, or any agent or employee of any such person, or any removal of
all or any portion of the Security Property in violation of the terms of the
Loan Documents, to the full extent of the losses or damages incurred by Payee on
account of such occurrence, (vii) for failure to pay any valid taxes,
assessments, mechanic’s liens, materialmen’s liens or other liens which could
create liens on any portion of the Security Property which would be superior to
the lien or security title of the Security Instrument or the other Loan
Documents, to the full extent of the amount claimed by any such lien claimant
except, with respect to any such taxes or assessments, to the extent that funds
have been deposited with Payee pursuant to the terms of the Security Instrument
specifically for the applicable taxes or assessments and not applied by Payee to
pay such taxes and assessments, (viii) for all obligations and indemnities of
Maker under the Loan Documents relating to hazardous or toxic substances or
radon or compliance with environmental laws and regulations to the full extent
of any losses or damages (including, but not limited to, those resulting from
diminution in value of any Security Property) incurred by Payee as a result of
the existence of such hazardous or toxic substances or radon or failure to
comply with environmental laws or regulations, (ix) for fraud, material
misrepresentation or failure to disclose a material fact by Maker or any of its
principals, officers, general partners or members, any guarantor, any indemnitor
or any agent, employee or other person authorized or apparently authorized to
make statements, representations or disclosures on behalf of Maker, any
principal, officer, general partner or member of Maker, any guarantor or any
indemnitor, to the full extent of any losses, damages and expenses of Payee on
account thereof, (x) for replacing the manager of the Security Property without
the Payee’s prior written consent to the full extent of any losses, damages and
expenses of Payee on account thereof, and (xi) for any partition of the Security
Property to the full extent of any losses, damages and expenses of Payee on
account thereof. References herein to particular sections of the Loan Documents
shall be deemed references to such sections as affected by other provisions of
the Loan Documents relating thereto. Nothing contained in this section shall (1)
be deemed to be a release or impairment of the indebtedness evidenced by this
Note or the other obligations of Maker under the Loan Documents or the lien of
the Loan Documents upon the Security Property, or (2) preclude Payee from
foreclosing the Loan Documents in case of any default or from enforcing any of
the other rights of Payee except as stated in this section, or (3) limit or
impair in any way whatsoever (A) the Indemnity and Guaranty Agreement (the
“Indemnity Agreement”) or (B) the Environmental Indemnity Agreement (the
“Environmental Indemnity Agreement”), each of even date herewith executed and
delivered in connection with the indebtedness evidenced by this Note or release,
relieve, reduce, waive or impair in any way whatsoever, any obligation of any
party to the Indemnity Agreement or the Environmental Indemnity Agreement.

 

Notwithstanding anything to the contrary in this Note, the Security Instrument
or any of the other Loan Documents, Payee shall not be deemed to have waived any
right

 

10

--------------------------------------------------------------------------------


 

which Payee may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the indebtedness evidenced hereby or secured by the Security Instrument or any
of the other Loan Documents or to require that all collateral shall continue to
secure all of the indebtedness owing to Payee in accordance with this Note, the
Security Instrument and the other Loan Documents.

 

ARTICLE III - GENERAL CONDITIONS

 

3.1           No Waiver; Amendment. No failure to accelerate the indebtedness
evidenced hereby by reason of default hereunder, acceptance of a partial or past
due payment, or indulgences granted from time to time shall be construed (i) as
a novation of this Note or as a reinstatement of the indebtedness evidenced
hereby or as a waiver of such right of acceleration or of the right of Payee
thereafter to insist upon strict compliance with the terms of this Note, or (ii)
to prevent the exercise of such right of acceleration or any other right granted
hereunder or by any applicable laws; and Maker hereby expressly waives the
benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing. No extension of the time for the payment of this Note or any
installment due hereunder made by agreement with any person now or hereafter
liable for the payment of this Note shall operate to release, discharge, modify,
change or affect the original liability of Maker under this Note, either in
whole or in part, unless Payee agrees otherwise in writing. This Note may not be
changed orally, but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification or discharge is sought.

 

3.2           Waivers. Presentment for payment, demand, protest and notice of
demand, protest and nonpayment and all other notices are hereby waived by Maker.
Maker hereby further waives and renounces, to the fullest extent permitted by
law, all rights to the benefits of any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, redemption, appraisement, exemption and
homestead now or hereafter provided by the Constitution and laws of the United
States of America and of each state thereof, both as to itself and in and to all
of its property, real and personal, against the enforcement and collection of
the obligations evidenced by this Note or the other Loan Documents.

 

3.3           Limit of Validity. The provisions of this Note and of all
agreements between Maker and Payee, whether now existing or hereafter arising
and whether written or oral, including, but not limited to, the Loan Documents,
are hereby expressly limited so that in no contingency or event whatsoever,
whether by reason of demand or acceleration of the maturity of this Note or
otherwise, shall the amount contracted for, charged, taken, reserved, paid or
agreed to be paid (“Interest”) to Payee for the use, forbearance or detention of
the money loaned under this Note exceed the maximum amount permissible under
applicable law. If, from any circumstance whatsoever, performance or fulfillment
of any provision hereof or of any agreement between Maker and Payee shall, at
the time performance or fulfillment of such provision shall be due, exceed the
limit for Interest prescribed by law or otherwise transcend the limit of
validity prescribed by applicable law, then, ipso facto, the obligation to be
performed or fulfilled shall be reduced to such limit, and if, from any
circumstance

 

11

--------------------------------------------------------------------------------


 

whatsoever, Payee shall ever receive anything of value deemed Interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive Interest shall be applied to the reduction of the principal balance
owing under this Note in the inverse order of its maturity (whether or not then
due) or, at the option of Payee, be paid over to Maker, and not to the payment
of Interest. All Interest (including any amounts or payments judicially or
otherwise under the law deemed to be Interest) contracted for, charged, taken,
reserved, paid or agreed to be paid to Payee shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of this Note, including any extensions and renewals hereof until payment in
full of the principal balance of this Note so that the Interest thereon for such
full term will not exceed at any time the maximum amount permitted by applicable
law. To the extent United States federal law permits a greater amount of
interest than is permitted under the law of the State in which the Security
Property is located, Payee will rely on United States federal law for the
purpose of determining the maximum amount permitted by applicable law.
Additionally, to the extent permitted by applicable law now or hereafter in
effect, Payee may, at its option and from time to time, implement any other
method of computing the maximum lawful rate under the law of the State in which
the Security Property is located or under other applicable law by giving notice,
if required, to Maker as provided by applicable law now or hereafter in effect.
This Section 3.3 will control all agreements between Maker and Payee.

 

3.4           Use of Funds. Maker hereby warrants, represents and covenants that
no funds disbursed hereunder shall be used for personal, family or household
purposes.

 

3.5           Unconditional Payment. Maker is and shall be obligated to pay
principal, interest and any and all other amounts which become payable hereunder
or under the other Loan Documents absolutely and unconditionally and without any
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Payee hereunder shall be deemed by a court of competent jurisdiction to have
been avoidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Maker and shall not be discharged or satisfied with any prior payment thereof or
cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

 

3.6           Governing Law. THIS NOTE SHALL BE INTERPRETED, CONSTRUED AND
ENFORCED ACCORDING TO THE LAWS OF THE STATE IN WHICH THE SECURITY PROPERTY IS
LOCATED.

 

3.7           Waiver of Jury Trial. MAKER, TO THE FULL EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, AND AFTER CONSULTING COUNSEL,
WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THE
DEBT EVIDENCED BY THIS NOTE OR ANY CONDUCT, ACT OR OMISSION OF

 

12

--------------------------------------------------------------------------------


 

PAYEE OR MAKER, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, PARTNERS,
MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH
PAYEE OR MAKER, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE.

 

3.8           Secondary Market. Payee may sell, transfer and deliver the Loan
Documents to one or more investors in the secondary mortgage market. In
connection with such sale, Payee may retain or assign responsibility for
servicing the loan evidenced by this Note or may delegate some or all of such
responsibility and/or obligations to a servicer, including, but not limited to,
any subservicer or master servicer, on behalf of the investors. All references
to Payee herein shall refer to and include, without limitation, any such
servicer, to the extent applicable.

 

3.9           Dissemination of Information. If Payee determines at any time to
sell, transfer or assign this Note, the Security Instrument and the other Loan
Documents, and any or all servicing rights with respect thereto, or to grant
participations therein (the “Participations”) or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement (the “Securities”), Payee may
forward to each purchaser, transferee, assignee, servicer, participant,
investor, or their respective successors in such Participations and/or
Securities (collectively, the “Investor”) or any Rating Agency rating such
Securities, each prospective Investor and each of the foregoing’s respective
counsel, all documents and information which Payee now has or may hereafter
acquire relating to the debt evidenced by this Note and to Maker, any guarantor,
any indemnitor and the Mortgaged Property, which shall have been furnished by
Maker, any guarantor or any indemnitor as Payee determines necessary or
desirable.

 

ARTICLE IV - MISCELLANEOUS PROVISIONS

 

4.1           The terms and provisions hereof shall be binding upon and inure to
the benefit of Maker and Payee and their respective heirs, executors, legal
representatives, successors, successors-in-title and assigns, whether by
voluntary action of the parties or by operation of law. As used herein, the
terms “Maker” and “Payee” shall be deemed to include their respective heirs,
executors, legal representatives, successors, successors-in-title and assigns,
whether by voluntary action of the parties or by operation of law. If Maker
consists of more than one person or entity, each shall be jointly and severally
liable to perform the obligations of Maker under this Note. All personal
pronouns used herein, whether used in the masculine, feminine or neuter gender,
shall include all other genders; the singular shall include the plural and vice
versa. Titles of articles and sections are for convenience only and in no way
define, limit, amplify or describe the scope or intent of any provisions hereof.
Time is of the essence with respect to all provisions of this Note. This Note
and the other Loan Documents contain the entire agreements between the parties
hereto relating to the subject matter hereof and thereof and all prior
agreements relative hereto and thereto which are not contained herein or therein
are terminated.

 

4.2           Maker’s Tax Identification Number is                       .

 

13

--------------------------------------------------------------------------------


 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has executed this Note as of the date first written
above.

 

 

MAKER:

 

 

 

 

 

HENRY TOWN CENTER, LLC

 

a Georgia limited liability company

 

 

 

 

 

By:

 /s/ Steven D. Bell

 

 

 

Steven D. Bell

 

 

Managing Member

 

--------------------------------------------------------------------------------


 

 

Alpha Seven, LLC

 

a Delaware limited liability company

 

 

 

By:

Edwards Mill Village Associates Limited
Partnership, a North Carolina limited
partnership

 

Its:

Sole Member

 

 

 

 

By:

ALPHA THREE, a North Carolina
general partnership

 

 

 

 

 

 

Its:

General Partner

 

 

 

 

 

 

By:

 /s/ Robert F. Andrews, III

 

 

 

 

 Robert F. Andrews, III

 

 

 

  General Partner

 

--------------------------------------------------------------------------------


 

 

Elliston Henry Town Center, LLC

 

a Delaware limited liability company

 

 

 

By:

Winston Three, LLC, a North Carolina
Limited liability company, its sole member

 

 

 

 

 

 

 

 

By:

 /s/ W. Leon Elliston

 

 

 

 

W. Leon Elliston

 

 

 

Sole Member/Manager

 

 

[Signatures continue on following page]

 

17

--------------------------------------------------------------------------------


 

 

Owen Henry Town Center, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Benjamin Ligon Owen

 

 

 

Benjamin Ligon Owen

 

 

Sole Member/Manager

 

18

--------------------------------------------------------------------------------


 

 

DSCongdonA, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Robert A. Cox, Jr.

 

 

 

Robert A. Cox, Jr.

 

 

Manager

 

19

--------------------------------------------------------------------------------


 

 

JWCongdonA, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Robert A. Cox, Jr.

 

 

 

Robert A. Cox, Jr.

 

 

Manager

 

20

--------------------------------------------------------------------------------


 

 

KCVanstoryA, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Robert A. Cox, Jr.

 

 

 

Robert A. Cox, Jr.

 

 

Manager

 

21

--------------------------------------------------------------------------------


 

 

ALCongdonA, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Robert A. Cox, Jr.

 

 

 

Robert A. Cox, Jr.

 

 

Manager

 

22

--------------------------------------------------------------------------------


 

 

SCTerryA, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Robert A. Cox, Jr.

 

 

 

Robert A. Cox, Jr.

 

 

Manager

 

23

--------------------------------------------------------------------------------


 

 

JRCongdon, Jr.A, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Robert A. Cox, Jr.

 

 

 

Robert A. Cox, Jr.

 

 

Manager

 

24

--------------------------------------------------------------------------------


 

 

Spence Henry Town Center, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 /s/ David Spence

 

 

 

David Spence

 

 

Sole Member/Manager

 

25

--------------------------------------------------------------------------------


 

 

Jay Henry Town Center, LLC

 

a Delaware limited liability company

 

 

 

By:

Jay Family Limited Partnership, a North
Carolina limited partnership, its sole member

 

 

 

 

 

 

 

 

By:

 /s/ Mack C. Jay III

 

 

 

 

Name:

 Mack C. Jay III

 

 

 

 

Title:

 Gen. Partner

 

 

26

--------------------------------------------------------------------------------


 

SCHEDULE A

 

--------------------------------------------------------------------------------


 

Henry Town Center

 

 

 

 

 

 

502753516

 

 

Loan Amount:

 

36,000,000

 

 

Actual / 360:

@ Maturity: 

 

 

31,183,628

 

 

 

 

Interest Rate: 

 

 

5.4200%

 

 

 

 

Term:

 

120

 

 

 

 

Amount:

 

360

 

 

 

 

Monthly P&I:

 

$202,600.76

 

 

 

 

Funding:

 

8-Jan-2003

 

 

 

 

WAL:

 

9.47

 

 

I/O

 

Pay No

 

Date

 

Actual Days

 

Principal

 

Interest

 

UPB

 

 

 

0

 

11-Jan-2003

 

 

 

 

 

 

16,260.00

 

36,000,000.00

 

18

 

1

 

11-Feb-2003

 

 

31

 

0.00

 

168,020.00

 

36,000,000.00

 

17

 

2

 

11-Mar-2003

 

 

28

 

0.00

 

151,760.00

 

36,000,000.00

 

16

 

3

 

11-Apr-2003

 

 

31

 

0.00

 

168,020.00

 

36,000,000.00

 

15

 

4

 

11-May-2003

 

 

30

 

0.00

 

162,600.00

 

36,000,000.00

 

14

 

5

 

11-Jun-2003

 

 

31

 

0.00

 

168,020.00

 

36,000,000.00

 

13

 

6

 

11-Jul-2003

 

 

30

 

0.00

 

162,600.00

 

36,000,000.00

 

12

 

7

 

11-Aug-2003

 

 

31

 

0.00

 

168,020.00

 

36,000,000.00

 

11

 

8

 

11-Sep-2003

 

 

31

 

0.00

 

162,600.00

 

36,000,000.00

 

10

 

9

 

11-Oct-2003

 

 

30

 

0.00

 

168,020.00

 

36,000,000.00

 

9

 

10

 

11-Nov-2003

 

 

31

 

0.00

 

162,600.00

 

36,000,000.00

 

8

 

11

 

11-Dec-2003

 

 

30

 

0.00

 

168,020.00

 

36,000,000.00

 

7

 

12

 

11-Jan-2004

 

 

31

 

0.00

 

162,600.00

 

36,000,000.00

 

6

 

13

 

11-Feb-2004

 

 

31

 

0.00

 

168,020.00

 

36,000,000.00

 

5

 

14

 

11-Mar-2004

 

 

29

 

0.00

 

157,180.00

 

36,000,000.00

 

4

 

15

 

11-Apr-2004

 

 

31

 

0.00

 

168,020.00

 

36,000,000.00

 

3

 

16

 

11-May-2004

 

 

30

 

0.00

 

162,600.00

 

36,000,000.00

 

2

 

17

 

11-Jun-2004

 

 

31

 

0.00

 

168,020.00

 

36,000,000.00

 

1

 

18

 

11-Jul-2004

 

 

30

 

0.00

 

162,600.00

 

36,000,000.00

 

0

 

19

 

11-Aug-2004

 

 

31

 

34,580.76

 

168,020.00

 

35,965,419.24

 

0

 

20

 

11-Sep-2004

 

 

31

 

34,742.16

 

167,858.60

 

35,930,677.08

 

0

 

21

 

11-Oct-2004

 

 

30

 

40,313.87

 

162,286.89

 

35,890,363.21

 

0

 

22

 

11-Nov-2004

 

 

31

 

35,092.46

 

167,508.30

 

35,855,270.75

 

0

 

23

 

11-Dec-2004

 

 

30

 

40,654.45

 

161,946.31

 

35,814,616.30

 

 

--------------------------------------------------------------------------------


 

0

 

24

 

11-Jan-2005

 

 

31

 

35,445.99

 

167,154.77

 

35,779,170.31

 

0

 

25

 

11-Feb-2005

 

 

31

 

35,611.42

 

166,989.34

 

35,743,558.89

 

0

 

26

 

11-Mar-2005

 

 

28

 

51,921.80

 

150,678.96

 

35,691,637.09

 

0

 

27

 

11-Apr-2005

 

 

31

 

36,019.96

 

166,580.80

 

35,655,617.13

 

0

 

28

 

11-May-2005

 

 

30

 

41,556.22

 

161,044.54

 

35,614,060.91

 

0

 

29

 

11-Jun-2005

 

 

31

 

36,382.02

 

166,218.74

 

35,577,678.89

 

0

 

30

 

11-Jul-2005

 

 

30

 

41,908.24

 

160,692.52

 

35,535,770.65

 

0

 

31

 

11-Aug-2005

 

 

31

 

36,747.42

 

165,853.34

 

35,499,023.23

 

0

 

32

 

11-Sep-2005

 

 

31

 

36,918.93

 

165,681.83

 

35,462,104.30

 

0

 

33

 

11-Oct-2005

 

 

30

 

42,430.26

 

160,170.50

 

35,419,674.04

 

0

 

34

 

11-Nov-2005

 

 

31

 

37,289.27

 

165,311.49

 

35,382,384.77

 

0

 

35

 

11-Dec-2005

 

 

30

 

42,790.32

 

159,810.44

 

35,339,594.45

 

0

 

36

 

11-Jan-2006

 

 

31

 

37,663.02

 

164,937.74

 

35,301,931.43

 

0

 

37

 

11-Feb-2006

 

 

31

 

37,838.80

 

164,761.96

 

35,264,092.63

 

0

 

38

 

11-Mar-2006

 

 

28

 

53,943.02

 

148,657.74

 

35,210,149.61

 

0

 

39

 

11-Apr-2006

 

 

31

 

38,267.17

 

164,333.59

 

35,171,882.44

 

0

 

40

 

11-May-2006

 

 

30

 

43,741.09

 

158,859.67

 

35,128,141.35

 

0

 

41

 

11-Jun-2006

 

 

31

 

38,649.92

 

163,950.84

 

35,089,491.43

 

0

 

42

 

11-Jul-2006

 

 

30

 

44,113.22

 

158,487.54

 

35,045,378.21

 

0

 

43

 

11-Aug-2006

 

 

31

 

39,036.19

 

163,564.57

 

35,006,342.02

 

0

 

44

 

11-Sep-2006

 

 

31

 

39,218.38

 

163,382.38

 

34,967,123.64

 

0

 

45

 

11-Oct-2006

 

 

30

 

44,665.92

 

157,934.84

 

34,922,457.72

 

0

 

46

 

11-Nov-2006

 

 

31

 

39,609.89

 

162,990.87

 

34,882,847.83

 

0

 

47

 

11-Dec-2006

 

 

30

 

45,046.56

 

157,554.20

 

34,837,801.27

 

0

 

48

 

11-Jan-2007

 

 

31

 

40,005.00

 

162,595.76

 

34,797,796.27

 

0

 

49

 

11-Feb-2007

 

 

31

 

40,191.70

 

162,409.05

 

34,757,604.56

 

0

 

50

 

11-Mar-2007

 

 

28

 

56,078.15

 

146,522.61

 

34,701,526.41

 

0

 

51

 

11-Apr-2007

 

 

31

 

40,641.02

 

161,959.74

 

34,660,885.39

 

0

 

52

 

11-May-2007

 

 

30

 

46,049.09

 

156,551.67

 

34,614,836.30

 

0

 

53

 

11-Jun-2007

 

 

31

 

41,045.63

 

161,555.13

 

34,573,790.67

 

0

 

54

 

11-Jul-2007

 

 

30

 

46,442.47

 

156,158.29

 

34,527,348.20

 

0

 

55

 

11-Aug-2007

 

 

31

 

41,453.95

 

161,146.81

 

34,485,894.25

 

0

 

56

 

11-Sep-2007

 

 

31

 

41,647.43

 

160,953.33

 

34,444,246.82

 

0

 

57

 

11-Oct-2007

 

 

30

 

47,027.58

 

155,573.18

 

34,397,219.24

 

0

 

58

 

11-Nov-2007

 

 

31

 

42,061.29

 

160,539.47

 

34,355,157.95

 

 

--------------------------------------------------------------------------------


 

0

 

59

 

11-Dec-2007

 

 

30

 

47,429.96

 

155,170.80

 

34,307,727.99

 

0

 

60

 

11-Jan-2008

 

 

31

 

42,478.97

 

160,121.79

 

34,265,249.02

 

0

 

61

 

11-Feb-2008

 

 

31

 

42,677.23

 

159,923.53

 

34,222,571.79

 

0

 

62

 

11-Mar-2008

 

 

29

 

53,181.21

 

149,419.55

 

34,169,390.58

 

0

 

63

 

11-Apr-2008

 

 

31

 

43,124.62

 

159,476.14

 

34,126,265.96

 

0

 

64

 

11-May-2008

 

 

30

 

48,463.79

 

154,136.97

 

34,077,802.17

 

0

 

65

 

11-Jun-2008

 

 

31

 

43,552.08

 

159,048.68

 

34,034,250.09

 

0

 

66

 

11-Jul-2008

 

 

30

 

48,879.40

 

153,721.36

 

33,985,370.69

 

0

 

67

 

11-Aug-2008

 

 

31

 

43,983.48

 

158,617.28

 

33,941,387.21

 

0

 

68

 

11-Sep-2008

 

 

31

 

44,188.76

 

158,412.00

 

33,897,196.45

 

0

 

69

 

11-Oct-2008

 

 

30

 

49,498.41

 

153,102.35

 

33,847,700.04

 

0

 

70

 

11-Nov-2008

 

 

31

 

44,626.02

 

157,974.74

 

33,803,074.02

 

0

 

71

 

11-Dec-2008

 

 

30

 

49,923.54

 

152,677.22

 

33,753,150.48

 

0

 

72

 

11-Jan-2009

 

 

31

 

45,067.31

 

157,533.45

 

33,708,083.17

 

0

 

73

 

11-Feb-2009

 

 

31

 

45,277.65

 

157,323.11

 

33,662,805.52

 

0

 

74

 

11-Mar-2009

 

 

28

 

60,693.33

 

141,907.43

 

33,602,112.19

 

0

 

75

 

11-Apr-2009

 

 

31

 

45,772.24

 

156,828.52

 

33,556,339.95

 

0

 

76

 

11-May-2009

 

 

30

 

51,037.96

 

151,562.80

 

33,505,301.99

 

0

 

77

 

11-Jun-2009

 

 

31

 

46,224.07

 

156,376.69

 

33,459,077.92

 

0

 

78

 

11-Jul-2009

 

 

30

 

51,477.26

 

151,123.50

 

33,407,600.66

 

0

 

79

 

11-Aug-2009

 

 

31

 

46,680.06

 

155,920.70

 

33,360,920.60

 

0

 

80

 

11-Sep-2009

 

 

31

 

46,897.93

 

155,702.83

 

33,341,022.67

 

0

 

81

 

11-Oct-2009

 

 

30

 

52,132.42

 

150,468.34

 

33,261,890.25

 

0

 

82

 

11-Nov-2009

 

 

31

 

47,360.13

 

155,240.63

 

33,214,530.12

 

0

 

83

 

11-Dec-2009

 

 

30

 

52,581.80

 

150,018.96

 

33,161,948.32

 

0

 

84

 

11-Jan-2010

 

 

31

 

47,826.58

 

154,774.18

 

33,114,121.74

 

0

 

85

 

11-Feb-2010

 

 

31

 

48,049.80

 

154,550.96

 

33,066,071.94

 

0

 

86

 

11-Mar-2010

 

 

28

 

63,208.90

 

139,391.86

 

33,002,863.04

 

0

 

87

 

11-Apr-2010

 

 

31

 

48,569.06

 

154,031.70

 

32,954,293.98

 

0

 

88

 

11-May-2010

 

 

30

 

53,757.20

 

148,843.56

 

32,900,536.78

 

0

 

89

 

11-Jun-2010

 

 

31

 

49,046.64

 

153,554.12

 

32,851,490.14

 

0

 

90

 

11-Jul-2010

 

 

30

 

54,221.53

 

148,379.23

 

32,797,268.61

 

0

 

91

 

11-Aug-2010

 

 

31

 

49,528.62

 

153,072.14

 

32,747,739.99

 

0

 

92

 

11-Sep-2010

 

 

31

 

49,759.78

 

152,840.98

 

32,697,980.21

 

0

 

93

 

11-Oct-2010

 

 

30

 

54,914.88

 

147,685.88

 

32,643,065.33

 

 

--------------------------------------------------------------------------------


 

0

 

94

 

11-Nov-2010

 

 

31

 

50,248.32

 

152,352.44

 

32,592,817.01

 

0

 

95

 

11-Dec-2010

 

 

30

 

55,389.87

 

147,210.89

 

32,537,427.14

 

0

 

96

 

11-Jan-2011

 

 

31

 

50,741.36

 

151,859.40

 

32,486,685.78

 

0

 

97

 

11-Feb-2011

 

 

31

 

50,978.18

 

151,622.58

 

32,435,707.60

 

0

 

98

 

11-Mar-2011

 

 

28

 

65,866.23

 

136.734.53

 

32,369,841.37

 

0

 

99

 

11-Apr-2011

 

 

31

 

51,523.52

 

151,077.24

 

32,318,317.85

 

0

 

100

 

11-May-2011

 

 

30

 

56,629.69

 

145,971.07

 

32,261,688.16

 

0

 

101

 

11-Jun-2011

 

 

31

 

52,028.29

 

150,572.47

 

32,209,659.87

 

0

 

102

 

11-Jul-2011

 

 

30

 

57,120.46

 

145,480.30

 

32,152,539.41

 

0

 

103

 

11-Aug-2011

 

 

31

 

52,537.71

 

150,063.05

 

32,100,001.70

 

0

 

104

 

11-Sep-2011

 

 

31

 

52,782.92

 

149,817.84

 

32,047,218.78

 

0

 

105

 

11-Oct-2011

 

 

30

 

57,854.16

 

144,746.60

 

31,989,364.62

 

0

 

106

 

11-Nov-2011

 

 

31

 

53,299.29

 

149,301.47

 

31,936,065.33

 

0

 

107

 

11-Dec-2011

 

 

30

 

58,356.20

 

144,244.56

 

31,877,709.13

 

0

 

108

 

11-Jan-2012

 

 

31

 

53,820.41

 

148,780.35

 

31,823,888.72

 

0

 

109

 

11-Feb-2012

 

 

31

 

54,071.60

 

148,529.16

 

31,769,817.12

 

0

 

110

 

11-Mar-2012

 

 

29

 

63,890.21

 

138,710.55

 

31,705,926.91

 

0

 

111

 

11-Apr-2012

 

 

31

 

54,622.15

 

147,978.61

 

31,651,304.76

 

0

 

112

 

11-May-2012

 

 

30

 

59,642.37

 

142,958.39

 

31,591,662.39

 

0

 

113

 

11-Jun-2012

 

 

31

 

55,155.45

 

147,445.31

 

31,536,506.94

 

0

 

114

 

11-Jul-2012

 

 

30

 

60,160.87

 

142,439.89

 

31,476,346.07

 

0

 

115

 

11-Aug-2012

 

 

31

 

55,693.66

 

146,907.10

 

31,420,652.41

 

0

 

116

 

11-Sep-2012

 

 

31

 

55,953.59

 

146,647.17

 

31,364,698.82

 

0

 

117

 

11-Oct-2012

 

 

30

 

60,936.87

 

141,663.89

 

31,303,761.95

 

0

 

118

 

11-Nov-2012

 

 

31

 

56,499.15

 

146,101.61

 

31,247,262.80

 

0

 

119

 

11-Dec-2012

 

 

30

 

61,467.29

 

141,133.47

 

31,185,795.51

 

0

 

120

 

11-Jan-2013

 

 

31

 

31,185,795.51

 

145,551.04

 

0.00

 

0

 

121

 

11-Feb-2013

 

 

31

 

0.00

 

0.00

 

0.00

 

0

 

122

 

11-Mar-2013

 

 

28

 

0.00

 

0.00

 

0.00

 

0

 

123

 

11-Apr-2013

 

 

31

 

0.00

 

0.00

 

0.00

 

0

 

124

 

11-May-2013

 

 

30

 

0.00

 

0.00

 

0.00

 

0

 

125

 

11-Jun-2013

 

 

31

 

0.00

 

0.00

 

0.00

 

0

 

126

 

11-Jul-2013

 

 

30

 

0.00

 

0.00

 

0.00

 

0

 

127

 

11-Aug-2013

 

 

31

 

0.00

 

0.00

 

0.00

 

0

 

128

 

11-Sep-2013

 

 

31

 

0.00

 

0.00

 

0.00

 

 

--------------------------------------------------------------------------------